DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGroddy et al (US 2015/0187991) in view of Fujita et al (US 4,865,655), Stutius et al (US 5,311,533), Shuskus et al (US 5,252,512), Schunemann et al (US 2017/0204533) and Gourrier et al (US 4,645,683).
McGroddy et al teaches a method of performing heteroepitaxy, consisting essentially of comprising: a substrate consists essentially of GaAs 102 and a buffer 173 is a graded layer that is graded from GaAs to GaP ([0115]-[0116]), which clearly suggests GaAsxP1-x and GaP because the layer is graded from GaAs to GaP which necessarily requires GaAsxP1-x, which is evidenced by Fujita et al below.
McGroody et al teaches forming a graded buffer layer on a GaAs substrate, however is silent to the method of manufacturing. McGroody et al does not teach HVPE consisting essentially of HCl, AsH3, H2, Ga, and PH3, and introducing a mixture of AsH3 second precursor and H2 carrier gas to begin heteroepitaxial growth; and introducing PH3 second precursor while reducing AsH3second precursor to zero.
In a method of gallium arsenide phosphide graded buffer layer, Fujita et al teaches a single crystal substrate of GaAs and forming a graded layer of GaAs1-xPx thereon, where the ratio continuously changes from x=0 to a predetermined value (col 2, ln 1-68, col 3, ln 1-68). Fujita et al also teaches the graded layers are formed by a vapor phase epitaxial method since the mixed crystal ratio can be easily adjusted, and the gases used are Ga-HCl-AsH3-PH3-H2, and the mixed crystal ratio is adjusted by the adjusting the composition of the gases (col 4, ln 1-45), which clearly suggests consisting essentially of HCl, native precursor gas of AsH3, H2, Ga, and non-native PH3, and introducing a mixture of the native precursor gas AsH3 and H2 carrier gas to begin heteroepitaxial growth; and introducing PH3 non-native precursor gas while reducing AsH3.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify McGroody et al by using a vapor phase epitaxy method consisting essentially of HCl, AsH3, H2, Ga, and PH3, and introducing a mixture of native precursor gas of AsH3  and H2 carrier gas to begin heteroepitaxial growth; and introducing a non-native precursor of PH3 while reducing AsH3 second precursor to zero, as taught by Fujita et al, to easily adjust the graded layer composition from GaAs to GaP to produce the graded buffer layer taught by McGroody et al.
The combination of McGroody et al and Fujita et al teaches heating a GaAs substrate to 750°C (Fujita col 4, ln 40-68). The combination of McGroody et al and Fujita et al does not teach starting a flow a flow of a native precursor gas consisting essentially of AsH3 and a carrier gas consisting of H2 above 350°C to protect the substrate from decomposition; and heating the substrate to 680-740°C. 
In a method of vapor phase growth of GaAs on a GaAs substrate, Stutius et al teaches cleaning a GaAs at room temperature, and arsine was introduced into the growth chamber as the substrate temperature reached 380°C, and then heating to 820°C and performing epitaxial growth of n-type GaAs (col 4, ln 1-67), which clearly suggests starting a flow of AsH3 above 350°C.
In a method of vapor phase growth of GaAs on a GaAs substrate, Shuskus et al teaches heating a GaAs substrate to a growth temperature, 700°C, while flowing AsH3 in H2 over the substrate at a predetermined arsine heating flow rate sufficient to prevent decomposition of the surface of the GaAs substrate (col 5, ln 1-60).
In a method of HVPE growth of GaAs, Schunemann et al teaches GaAs growth using GaCl and AsH3 at typical growth temperature of 680-710°C ([0035]-[0049]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of McGroody et al and Fujita et al by starting a flow of arsine and H2 above 350°C (380°C), as taught by Stutius et al, to protect the GaAs substrate from decomposition above 350°C by flowing AsH3 in H2 over the substrate at a predetermined arsine heating flow rate sufficient to prevent decomposition of the surface of the GaAs substrate, as taught by Shuskus et al, and heating to a HVPE growth temperature of 680-710°C, as taught by Schunemann et al which is within the conventionally known range of temperature suitable for GaAs growth having low free carrier lifetimes (Schunemann et al [0049]). It is also noted that temperature is a result effective variable and routine optimization of result effective variables is prima facie obvious (See MPEP 2144.05).
The combination of McGroody et al, Fujita et al, Stutius et al, Shuskus et al and  Schunemann et al teaches starting a flow of arsine and H2 above 350°C (380°C), as taught by Stutius et al, to protect the GaAs substrate from decomposition above 350°C by flowing AsH3 in H2 over the substrate at a predetermined arsine heating flow rate sufficient to prevent decomposition of the surface of the GaAs substrate. The combination of McGroody et al, Fujita et al, Stutius et al, Shuskus et al and  Schunemann et al does not explicitly teach starting a flow of arsine and H2 between 350-375°C.
In a method of semiconductor manufacturing, Gourrier et al teaches a substrate of GaAs is heated to 370°C and a mixture of AsH3+H2 is supplied to remove any oxide present at the surface of the substrate without an undesired depletion of arsenic occurring and impurities different from oxygen are also removed (col 1, ln 10 to col 2, ln 65).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of McGroody et al, Fujita et al, Stutius et al, Shuskus et al and Schunemann et al by heating the GaAs substrate to 370°C and starting a flow of AsH3 and H2, as taught by Gourrier et al, to remove any oxide and impurities present at the surface of the substrate without an undesired depletion of arsenic occurring.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
Applicant's argument that McGroddy is not silent about the method of deposition and teaches that MBE or MOCVD is used to manufacture the layers of in Figures 18-21 is noted but not found persuasive. First, paragraph [0111] teaches the confinement barrier fill 172 is formed using an epitaxial growth technique such as MBE or MOCVD, and the buffer layer is layer 173 (see [0115]). Therefore, there is no explicit teaching that the buffer layer 173 is formed by MBE or MOCVD. Second, paragraph [0111] teaches the confinement barrier fill 172 is formed using an epitaxial growth technique such as MBE or MOCVD. The examiner maintains that MBE or MOCVD are merely examples of suitable epitaxial growth techniques, and McGroddy is not limited those growth techniques. Therefore, the examiner maintains that Fujita et al growth of a GaAsP graded buffer layer using an epitaxial vapor phase growth method would have been obvious to one of ordinary skill at the time of filing. Applicant's argument that there is no suggestion to modify McGroddy is noted but not found persuasive. The examiner maintains that Fujita et al growth of a GaAsP graded buffer layer using a suitable epitaxial vapor phase growth method would have been obvious to one of ordinary skill at the time of filing. 
Applicant's argument that Stutius is not prior art is noted but not found persuasive. Applicant alleges that Stutius is directed to homoepitaxy, not heteroepitaxy; therefore, is not prior art. Applicant's argument is interpreted as alleging that Stutius is not analogous art because Stutius is clearly prior art based on the filing date of the reference. In response to applicant's argument that Stutius is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, McGroddy teaches forming a graded GaAsP buffer layer on a GaAs substrate and a graded GaAsP buffer layer on a GaAs begins with GaAs and is graded to GaP. (see McGroddy [0116]). Therefore, growth of GaAs on GaAs substrate, as taught by Stutius, is clearly analogous art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Stutius is not relied upon to HVPE. Stutius is merely relied upon to teach the cleaning of GaAs substrate prior to the deposition of GaAs by supplying arsine as the substrate reaches 380°C. Fujita teaches HVPE growth. Stutius is not relied upon to teach the growth conditions, merely that cleaning a GaAs prior to deposition by supplying arsine as the substrate reaches 380°C would have been obvious to one of ordinary skill in the art at the time of filing. Since Fujita teaches deposition at 750°C, the examiner maintains that starting arsine as the substrate reaches 380°C when the substrate is heated to the growth temperature of 750°C taught by Fujita would have been obvious to one of ordinary skill in the art at the time of filing to clean the substrate. The cleaning begins as the substrate reaches 380°C; therefore, Stutius growth temperature 820°C is merely a piecemeal analysis by applicant because Stutius is not relied upon to teach the growth temperature. Stutius is merely relied upon to teach the starting temperature for the introduction of arsine. 
Applicant's argument that Shuskus is not prior art is noted but not found persuasive. Applicant alleges that Shuskus is directed to homoepitaxy, not heteroepitaxy; therefore is not prior art. Applicant's argument is interpreted as alleging that Shuskus is not analogous art because Shuskus is clearly prior art based on the filing date of the reference. In response to applicant's argument that Shuskus is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, McGroddy teaches forming a graded GaAsP buffer layer on a GaAs substrate and a graded GaAsP buffer layer on a GaAs begins with GaAs and is graded to GaP. (see McGroddy [0116]). Therefore, growth of GaAs on GaAs substrate, as taught by Shuskus, is clearly analogous art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Shuskus is not relied upon to HVPE. Shuskus is merely relied upon to teach the supplying AsH3 over a GaAs substrate to prevent decomposition of a GaAs when heating to a growth temperature of 700C. Fujita teaches HVPE growth.
 Applicant alleges that Schunemann is directed to homoepitaxy, not heteroepitaxy; therefore is not prior art. McGroddy teaches forming a graded GaAsP buffer layer on a GaAs substrate and a graded GaAsP buffer layer on a GaAs begins with GaAs and is graded to GaP. (see McGroddy [0116]). Therefore, growth temperature of GaAs on GaAs substrate, as taught by Schunemann, is clearly usable for at least the initial growth of GaAs of the graded buffer layer.
Applicant’s argument that Gourrier does not provide enough detail is noted but not found persuasive. Gourrier clearly teaches heating a GaAs substrate to 370°C and supplying a mixture of AsH3-+H2 to remove oxide from the substrate. Applicant’s argument is unclear as to what feature is not taught by Gourrier for one of ordinary skill in the art at the time of filing to understand the advantages/motivation of heating a GaAs substrate to 370°C and supplying a mixture of AsH3-+H2 to remove oxide from the substrate. It is also noted that Stutius et al teaches cleaning a GaAs at room temperature, and arsine was introduced into the growth chamber as the substrate temperature reached 380°C, and then heating to 820°C and performing epitaxial growth of n-type GaAs (col 4, ln 1-67), which clearly suggests starting a flow of AsH3 above 350°C. Based on the teachings of Stutius which teaches providing arsine as the substrate reaches 380°C to clean the substrate would include 370°C based on Gourrier which likes teaches heating to 370°C and supplying arsine to clean a GaAs substrate.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blakeslee et al (US 4,088,515) teaches GaAsP multilayers prepared by chemical vapor deposition using Ga-AsH3-PH3-HCl-H2 vapor system where GaCl is formed the reaction of Ga with HCl and transported by the H2 carrier gas together with AsH3 or AsH3 and PH3, wherein the gradual increase in P content is achieved by gradually increasing the flow of PH3 (col 4, ln 1-68).
Kermani et al (US 5,002,630) teaches wherein a GaAs substrate is heated, As tends to diffuse out of the solid substrate, so an overpressure of AsH3 in a carrier gas of H2 is flowed against the substrate in high temperature processes to reduce the out-diffusion (col 4, ln 1-67).
Philbrick et al (US 3,925,119) teaches GaAs wafers heated to 600°C followed by establishing a flow of AsH3 in hydrogen and then heating to 780-790°C (col 5, ln 1-67).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714